PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. D842207
Issue Date: March 5, 2019
Application No. 29/631,545
Filing or 371(c) Date: December 29, 2017
Attorney Docket No. 3710-29631545
For: VEHICLE WHEEL

:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed November 16, 2021, requesting issuance of a duplicate Letters Patent for the above-identified patent.

The petition is DISMISSED.

Petitioner requests a duplicate Letters Patent. 


The USPTO will only issue a duplicate Letters Patent if the following conditions have occurred: 
	1. the original Letters Patent was lost
	2. the original Letters Patent was destroyed or
	3. the original Letters Patent has never been received.

In view of the above, since petitioner has not provided a valid reason for requesting the duplicate Letters Patent, petitioner has not met any of the above identified requirements, as a result, the petition for issuance of a duplicate Letters Patent under 37 CFR 1.182 cannot be granted at this time. 

Petitioner should note that the required fee for filing a petition under the provisions of 37 CFR 1.182 under the small entity status is $420 has been charged to petitioner’s deposit account.  

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1


Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.


/April M. Wise/
Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1 https://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)